UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2010 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the 2010 annual meeting of the holders of the common stock of Schawk, Inc. (the “Company”) held on May19, 2010, stockholders elected each of the director nominees to the Company’s board of directors and approved the proposal to amend the Company’s 1991 Outside Directors’ Formula Stock Option Plan, as amended (the “Plan”), to extend its term for an additional ten years and make certain amendments as described in the proxy statement for the annual meeting.The results of the voting on the election of directors and the Plan amendment proposal were as follows: 1.Election of Directors Votes For Votes Withheld Broker Non-Votes Clarence W. Schawk — David A. Schawk — A. Alex Sarkisian — Leonard S. Caronia — Judith W. McCue — Hollis W. Rademacher — John T. McEnroe — Michael G. O’Rourke 792,628 — Stanley N. Logan 791,907 — Each nominee for director was elected for a one-year term of office. 2.Amendment of the 1991 Outside Directors’ Formula Stock Option Plan Votes For Votes Against Abstentions Broker Non-Votes — There was no proposal to be acted upon at the 2010 annual meeting that was considered “routine” under New York Stock Exchange rules, which would have allowed shares held in street name by brokerage firms for which no voting instructions were received to be considered “present” at the meeting.As a result, there were no broker non-votes recorded with respect to either matter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHAWK, INC. Date:May 25, 2010 By: /s/Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer
